The court charged on principals. Appellant requested the court to instruct the jury that his mere presence at the house where the still was being operated, or mere knowledge of such fact would not make him a principal. The motion for rehearing is predicated on an alleged error of the court because of the refusal of such special charge. We are referred to many cases holding that such a charge should have been given, and ordinarily where the court charges on principals such an instruction as here requested is called for. The sufficiency or otherwise of instructions to protect an accused on his defensive issues must be viewed in the light of the charge as a whole and of all the facts. The house in which *Page 564 
the liquor was being manufactured was a three room house belonging to appellant. The whiskey was being made in the kitchen which adjoined the room occupied by appellant and his wife. The officer testified that when he got within forty or fifty yards of the house he could smell the whiskey "cooking"; that when he knocked on the door appellant went to the kitchen door and said to the boys "tear it up and pour it out, the law has come." Appellant denied making this statement. The nephew testified that appellant had given his consent for himself and appellant's son to make the whiskey there. Both boys were minors. Appellant denied having given his consent to the enterprise, and denied any knowledge that the whiskey was being made until the officers arrived. His son and wife likewise testified that appellant knew nothing about it. The issue was thus joined. It being appellant's house, over which he had control, if he knowingly permitted two minors to use it for the commission of a felony, it would — to say the least — be a most embarrassing situation for him, one which under ordinary circumstances he could prevent by asserting his right as the head of the house. His presence there was natural and expected. It was his house. If the court had left the jury free to convict on appellant's "mere presence" or "mere knowledge" even under the circumstances here presented there might be ground for complaint at refusing the requested charge. The court defined "principals" as follows:
"* * * all persons are principals who are guilty of acting together in the commission of an offense, and who are present when the same is committed, whether they aid or not in the illegal act. Where an offense has been committed, the true criterion for determining who are principals is — Did the parties act together in the commission of the offense, or did they advise or agree to the commission of an offense and were they present when the same was committed, whether they aided or not in the commission of the act? If so, then the law is that all are alike guilty."
He then instructed the jury that if appellant either alone or as "principal" with his son and nephew possessed the still, etc., he would be guilty. The definition of principals given by the court does not authorize a conviction of appellant on mere presence or knowledge, but couples presence with previous advice or agreement. Upon the defensive issues the court pointedly told the jury if appellant did not know the still was in his home and had nothing to do with it, or that he did not advise or agree that the still should be there, the appellant would not be guilty. Although the court did *Page 565 
not in so many words tell the jury that the mere presence of appellant would not make him a principal in possessing the still, it occurs to us that the charge given by the court did in substance embrace that very idea. His presence was admitted. The charge given in effect told the jury that notwithstanding his presence if he had no knowledge of the still being in his home, or did not advise or agree to it being there, to acquit him. The instruction given appears to have excluded a conviction on appellant's mere presence or knowledge that the still was being operated in his house.
The action for rehearing is overruled.
Overruled.